DETAILED ACTION
In application filing on 2/23/2022, claims 1-18 are pending. Claim 3 is cancelled, and Claims 13-18 are subject to Restriction/Election Requirement. Claims 1-12 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-12 in the reply filed on 2/23/2022 is acknowledged.  The traversal is on the ground(s) that independent claims 1 and 13 are amended to incorporate additional limitations that are not taught by US Pub. No. 20200298467 (“Cakmak et al.”).  This is not found persuasive because the added shared technical feature of “the feed chamber comprising a first chamber and a second chamber connected via a flexible hose” is not a special technical feature, as it is taught by US Pub. No. 20200298467 (“Cakmak et al.”) in view of JP 2015168135 (“Mori et al.”).
Mori et al. teaches one feed chamber comprises a first chamber (Fig. 1, [0015], “storage container 91”) and a second chamber (Fig. 1, [0015], “cylinder 8”) connected to each other via a flexible hose (Fig. 1, [0015], “a solid material supply pipe 92”). 

Cakmak et al. and Mori et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the feed chamber in Cakmak et al. to incorporate a first chamber and a second chamber connected via a flexible hose as taught by Mori et al., in order to gradually supply the solid material into the heating unit to obtain a molten material (Mori et al., [0003]).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 7, and 9 depend on a cancelled claim. It’s indefinite because it’s unclear which claim they depend on. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20200298467 (“Cakmak et al.”) in view of JP 2015168135 (“Mori et al.”).
Regarding claim 1, Cakmak et al. teaches a three-dimensional printer ([0091], “a co-extrusion system”) comprising: 
At least one feed chamber supplying a solidified material (Fig. 3, [0091], “solid polymer pellets that are fed into fill cups 37 and 47”); 
An extruder configured to receive the solidified material from the at least one feed chamber and to process the solidified material into a molten phase (Fig. 3, [0091], “core extruder 31 and shell extruder 41… Each extruder converts solid polymer pellets that are fed into fill cups 37 and 47, into a polymer melt for the chosen material.”); 
(Fig. 3, [0091], “melt pump 35”; “Each extruder converts solid polymer pellets that are fed into fill cups 37 and 47, into a polymer melt for the chosen material. The melt pumps further pressurize and meter the melt…”); 
And a printing head configured to receive the molten phase from the melt pump and to deposit the molten phase in successive layers to form a three-dimensional object (Fig. 3, [0091], “The two polymer melts meet at die 38 and nozzle 39 where the shell envelops the core to produce extruded structured filament 49…Such structured filaments may be added to a 3D printing element as shown in FIG. 2, as structured filament 28.” [0024], “Structured filament 28 is constricted at nozzle 23 to form extruded filament 26, which is deposited on bed 27.”).
Cakmak et al. does not teach the feed chamber comprises a first chamber and a second chamber connected to each other via a flexible hose, and wherein the extruder is arranged downstream of the second chamber.
Mori et al. teaches a three-dimensional printer ([0001], “a three-dimensional object manufacturing apparatus”), comprising at least one feed chamber comprises a first chamber (Fig. 1, [0015], “storage container 91”) and a second chamber (Fig. 1, [0015], “cylinder 8”) connected to each other via a flexible hose (Fig. 1, [0015], “a solid material supply pipe 92”), and wherein the extruder is arranged downstream of the second chamber (Fig. 1, the cylinder 8 is located upstream of an extrusion device; [0013], “a piston 7 that discharges the molten material of the storage unit 6 to the outside”).
Mori et al. does not explicitly teach the connecting hose is flexible. However, it would be obvious to one with ordinary skill in the art to modify the connecting hose to be a flexible hose to permit more configurations between the connecting parts.
Cakmak et al. and Mori et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the feed chamber in Cakmak et al. to (Mori et al., [0003]).
Regarding claim 2, Cakmak et al. teaches the melt pump is configured to regulate a flow of the molten phase being provided to the printing head (Fig. 3, [0091], “The melt pumps further pressurize and meter the melt into co-extrusion die 38.”).
Regarding claim 4, Cakmak et al. teaches the solidified material comprises polymer granulates ([0091], “solid polymer pellets”).
Regarding claim 6, Cakmak et al. does not teach a control valve disposed between an outlet of the first chamber and an inlet of the second chamber and configured to control the flow of polymer pellets into the second chamber.
Mori et al. teaches a control valve disposed between an outlet of the first chamber and an inlet of the second chamber and configured to control the flow of polymer pellets into the second chamber (Fig. 1, [0016], “The first solenoid valve 93 switches between the supply state and the non-supply state of the resin pellet 1 into the cylinder 8 by the opening / closing operation, and the supply amount of the resin pellet 1 into the cylinder 8 is adjusted by adjusting the opening degree.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the feed chamber in Cakmak et al. to incorporate a first chamber and a second chamber connected via a flexible hose and a control valve as taught by Mori et al., in order to gradually supply the solid material into the heating unit to obtain a molten material (Mori et al., [0003]).
Regarding claim 12, Cakmak et al. teaches the polymer exits the printing head as an elongate string (Fig. 1, Cakmak et al. teaches the polymer exits the printing head as an elongate string).

5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20200298467 (“Cakmak et al.”) in view of JP 2015168135 (“Mori et al.”), as applied in claim 1, further in view of US Patent No. 10377124 (“Susnjara et al.”).
Regarding claim 5, Cakmak et al. does not explicitly teach the melt pump is an external gear pump.
Susnjara et al. teaches a three-dimensional printer (Col. 1, line 9-13, “apparatus and methods for fabricating components via additive manufacturing techniques”), comprising an external gear pump (Fig. 4, “gear pump 66”).
Cakmak et al. and Susnjara et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the melt pump in Cakmak et al. to incorporate a gear pump as taught by Susnjara et al., because synchronization of the flow rates is critical (Susnjara et al., Col. 4, line 62).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20200298467 (“Cakmak et al.”) in view of JP 2015168135 (“Mori et al.”), as applied in claim 6, further in view of US Pub. No. 20180015673 (“Lee”).
Regarding claim 7, Cakmak et al. does not teach a control valve configured to maintain a level of polymer granulates in the second chamber.
Lee teaches a three dimensional printer ([0001], “an apparatus for producing a three-dimensional molded article”), wherein the control valve is configured to maintain a level of polymer granulates in the second chamber ([0054], “The amount of the polymer resin temporarily stored in the second storage container can also be maintained at a constant level by the sensor and the valve, resulting in more accurate position control of the extrusion unit.”).
(Lee, [0054]).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20200298467 (“Cakmak et al.”) in view of JP 2015168135 (“Mori et al.”), as applied in claim 1, further in view of US Pub. No. 20140252668 (“Austin et al.”).
Regarding claim 8, Cakmak et al. does not teach at least one feed chamber, the extruder, the melt pump, and the printing head are disposed on an end of a moveable arm.
Austin et al. teaches a three dimensional printer (Abstract, “An apparatus (100) for performing a multi-layer construction method”), wherein the at least one feed chamber, the extruder, the melt pump, and the printing head are disposed on an end of a moveable arm (Fig. 1, “robotic arm 1”, “a print head (6) with a delivery nozzle (13)”; [0032] ,” said robotic arm preferably being capable of both indexing along three independent axes and also capable of multi axis rotation of said nozzle”; Austin et al. teaches a print head of an extruding device attached to the end of a movable robotic arm).
Cakmak et al. and Austin et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printer in Cakmak et al. to incorporate a moveable arm as taught by Austin et al., to provide more freedom of movement to the print head (Austin et al., [0050]).
Regarding claim 9, Cakmak et al. does not explicitly teach the first chamber is maintained in a fixed position.
(Fig. 1, “hopper 102” Austin et al. teaches a hopper maintained in a fixed position) and the flexible hose (Fig. 1, “delivery pipe 3”) is at least partially attached to an arm (Fig. 1, Austin et al. teaches a delivery pipe 3 being partially attached to the robotic arm).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the feed chamber in Cakmak et al. to incorporate a first chamber maintained in a fixed position as taught by Austin et al., because additional additives may be added to the molten materials and it is necessary to provide a reservoir of stabilised molten material (Austin et al., [0052]).
Regarding claim 10, Cakmak et al. does not explicitly teach a molten phase may exit the printing head when the printing head is disposed at any angle.
Austin et al. teaches a molten phase may exit the printing head when the printing head is disposed at any angle ([0032] ,” said robotic arm preferably being capable of both indexing along three independent axes and also capable of multi axis rotation of said nozzle” Since the robotic arm is capable of moving the printing head to dispose at different angle, and the printing head is extruding a cementitious material, which is a molten phase material, Austin et al. teaches a molten phase may exit the printing head disposed at any angle).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printer in Cakmak et al. to incorporate a moveable arm to move the printing head at various angle as taught by Austin et al., to provide more freedom of movement to the print head (Austin et al., [0050]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20200298467 (“Cakmak et al.”) in view of JP 2015168135 (“Mori et al.”), as applied in claim 6, further in view of US Pub. No. 20130234357 (“Osswald et al.”).
Regarding claim 11, Cakmak et al. does not explicitly teach a polymer exits the printing head as a droplet.
Osswald et al. teaches a three dimensional printer (Fig. 1, “a pelletizing apparatus”), wherein a polymer exits the printing head as a droplet ([0006], “The die and the polymer extruder fracture the polymer melt into discrete droplets as follows, for each discrete droplet”).
Cakmak et al. and Osswald et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the print head in Cakmak et al. to incorporate a print head extruding polymer as a droplet as taught by Osswald et al., because polymer-based pellets in droplet form are useful in a multitude of applications (Osswald et al., [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744